Notice of Allowability
This action is responsive to Patent Board Decision filed September 8, 2021.  
Claims 2 and 12 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Canceled)
2. (Currently Amended) A computing system for performing transactions utilizing a key/value store the system comprising: 
a remote storage system that includes the key/value store; 
a first local database client comprising an interface configured to allow a user to request database operations using the first local database client; 
a remote database engine coupled to the first local database client, the remote database engine being configured to the following: 
receive requests for database operations from the first local database client; 
upon receiving a request from the first local database client, perform a database operation associated with the request to obtain and operate on a transaction state stored as one or more key/value pairs in the key/value store at the remote storage system; and 
transactionally perform data operations, using the transaction state received from the remote storage system, on data stored at the remote storage system as one or more data key/value pairs in the key/value store; and
a second local database client configured to resume database operations, requested by the first local database client, that the remote database engine has begun to perform but that have not been committed or aborted, wherein the second local database client is configured to the following: 
receive an indication from the first local database client that the second local database client should complete a particular database operation that has been begun by the remote database engine but that has not been committed or aborted; 
use the transaction state from the remote storage system to resume the particular database operation without rolling back the transaction state of the particular database option; and 
complete the particular database operation including updating at least one key/value pair in the key/value store to indicate that the particular database operation has been committed;
wherein the database engine is configured to update a write lease field in the transaction state stored as one or more key/value rows in the key/value store at the remote storage system to indicate that the database engine has acquired a write lease on the one or more data key/value pairs.

3. (Canceled)
4. (Canceled)

6. (Canceled)
7. (Canceled)
8. (Canceled)
9. (Canceled)
10. (Canceled)
11. (Canceled)
12. (Previously Presented) A method, executed at a computing system comprising:
one or more processors, for resuming, at a second local system, a transaction begun at a first local system , the method comprising:
at the second local system, receiving a request to perform a transaction on data stored at a remote storage system that includes a key/value store;
obtaining, from the remote storage system, a transaction state stored as one or more key/value pairs in the key/value store, wherein the obtained transaction state includes an indication that a first local system has begun the transaction on the data in the one or more data key/value pairs, and that the transaction has not been committed or aborted; and
based on receiving the request, use the obtained transaction state without rolling back the transaction begun at the first local system to resume the transaction begun at the first local system, including performing one or more additional data operations on the data stored as one or more data key/value pairs in the key/value store by updating the transaction state stored as one or more key/value pairs in the key/value store at the remote storage system; 
wherein updating the transaction state stored as one or more key/value pairs in the key/value store at the remote storage system comprises updating a write lease field in the transaction state stored as one or more key/value rows in the key/value store at the remote storage system to indicate that the second local system has acquired a write lease on the one or more data key/value pairs.
14. (Canceled)
15. (Canceled)
16. (Canceled)
17. (Canceled)
18. (Canceled)
19. (Canceled)
20. (Canceled)
21. (Canceled)


Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VAN H OBERLY/Primary Examiner, Art Unit 2166